December 1, 2015
                                   Nos. PD-0490 AND 0491-15



                               In the Court of the Criminal Appeals                   RECEIVED IN
                                                                             COURT OF CRIMINAL APPEALS
                                    JOE POLANCO, Appellant
                                                                                      iVOV 30 2015
                                                 vs.



                                THE STATE OF TEXAS, Appellee                    ^beJ $OOSta, Clerk
      On Appeal from the Court of Appeals Nos. 05-14-00212-CR and 05-14-00213-CR
                    Trial Court Cause Nos. 401-81063-2011, 401-80435-2012



     MOTION FOR REHEARING ON PETITION FOR DISCRETIONARY REVIEW


 TO THE HONORABLE JUDGES OF SAID COURT:


     COMES NOW, Joe Polanco, Appellant, and files this Motion for Rehearing on Petition for

 Discretionary Review. As grounds in support of this Motion, Appellant states the following:

        1. On September 10, 2015, the Appellant submitted a Petition for Discretionary Review

             to said Court.


        2.   On November 4, 2015, the Appellant received from said Court a letter indicating that

             Appellant's Pro Se Petition for Discretionary Review had been refused.

        3. Appellant was unable to seek counsel as he did not have the means for such

             representation.

        4.   Being that Appellant did not have the means for private representation, he applied for

             state assistance, and was denied.

        5. This caused a hardship on Appellant who had to move forward with his appeal in a

             pro se manner.


        6. Each Defendant is entitled to legal counsel pursuant to Art. 1.051(b)(c)(d) of the

             Code of Criminal Procedure. Given the fact that Appellant did not have the means
            for private counsel, he should have been entitled to obtain the services of a court

            appointed attorney.

       7.   Pursuant to Rule 38.6(b) of the Texas Rules of Appellate Procedure, once the

            Appellant submits his brief, the Appellee has thirty days after the filing of

            Appellant's brief to submit its brief to the Court. Appellee filed to filed their brief in

            a timely manner.

       8.   In fact, it wasn't until 118 days from the date that Appellant filed his brief that they

            submitted the State's brief.


       9.   If the State required additional time to file its brief, then it should have requested

            such relief from the Court. That was not done.


       10. Pursuant to Rule 38.6(c), Appellant had twenty days from the date the State filed its

            brief to submit a reply brief. He was not given the opportunity to rebut their brief.

       11. Appellant believes that due to the 5th Court of Criminal Appeals decision to allow the

            State to submit their brief, prejudiced the outcome of his case.

       12. Just as Appellant is required to comply with the Texas Rules of Appellate Procedure,

            the State should be required to comply and be timely with its filings.

                                              PRAYER


    Appellant prays that he be granted the relief requested in this motion and that said Court

reconsider its position and accept Appellant's Petition/for DiscretTbRary Review.

                                                       RVspe^tfeHy-^ubmitted,

                                                         )E P&LANCO
                                                       pro,
                                                       2309 CooTmiSftreek
                                                       Little Elm, Texas 75069
                                                       Telephone: (972) 404-6818
                              CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing was mailed to Greg
Willis, John R. Rolater, Jr., and Zeke Fortenberry, Collin County Dwsfckt Attorney, 2100
Bloomdale Road, Suite 100, McKinney Texas 7507(^8313 this^NJ P* * day ofNovember,
2015.



                                                 JOEP
                                                 pro
                                                                                                    n
                                                      4 fj • J f * .        ^ -k^a.**
                                                                                                                'PITNEY BOWES
                                                                                        02 ip                  $001.25°
                                                                                        0001730069   NOV 19 2015
                                                                                        MAILED FROM ZIPCODE88001
                                                                                                *       *. -
                                                                       SM
Joe Polanco
2309 Coolmist Creek
Little Elm, Texas 75069
                          Court of Criminal Appeals
                          P.O. Box 12308
                          Austin, Texas 78711